         Case 4:20-cv-00046-BMM Document 1 Filed 06/02/20 Page 1 of 3
Christopher R. Hedican (MT Bar #7663)
BAIRD HOLM LLP
1500 Woodmen Tower
Omaha, NE 68102-2068
Phone: 402-344-0500
Fax: 402-344-0588
Email: chedican@bairdholm.com

Attorney for Defendant


                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF MONTANA

                                  GREAT FALLS DIVISION

FRANK HEADLEY,                                     )             Case No. CV-20-46-GF-BMM
                                                   )
       Plaintiff,                                  )
v.                                                 )              NOTICE OF REMOVAL
                                                   )
WALMART STORES, INC.,                              )
                                                   )
       Defendant.                                  )



TO:    The Clerk of the United States District Court for the District of Montana, Great Falls
       Division.

       Defendant, Walmart Stores, Inc. (“Defendant”), notifies the Court that it has

removed the above-referenced action from the Montana Eighth Judicial District Court,

Cascade County, Case No. CDV-20-0193, pursuant to 28 U.S.C. §§ 1332 and 1441. In

support of its removal, Defendant states as follows:

       1.      This action is being removed to Federal Court based upon diversity of

citizenship.

       2.      On April 7, 2020, Plaintiff, Frank Headley (“Plaintiff”), filed the above-entitled

civil action in the Montana Eighth Judicial District Court, Cascade County. Defendant

waived service effective May 13, 2020, and an answer is therefore due on June 3, 2020

pursuant to Rule 12(a)(1)(A) of the Montana Rules of Civil Procedure. The action is wholly

                                               2
            Case 4:20-cv-00046-BMM Document 1 Filed 06/02/20 Page 2 of 3



civil in nature, and the United States District Court for the District of Montana, Great Falls

Division, has original jurisdiction under 28 U.S.C. § 1332 and the action may be removed

by Defendant pursuant to 28 U.S.C. § 1441.

       3.      This Court has diversity of citizenship jurisdiction over the action because

Plaintiff's allegations establish that the controversy is between citizens of different states.

Specifically, Plaintiff alleges that he “is a resident of Great Falls, Cascade County,

Montana” (Complaint, ¶1). Defendant is a corporation organized and existing under the

laws of the State of Delaware with its principal place of business in the State of Arkansas

(Ex. 1, SOS Information, authenticated by Ex. C, Declaration of Christopher R. Hedican,

¶2).

       4.      The matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs. Plaintiff alleges that he earned “approximately $40,000.00 per year”

and also worked overtime and received fringe benefits (Complaint, ¶5). Plaintiff requests

damages for “lost wages and fringe benefits for four (4) years from the date of discharge.”

(Complaint, Wherefore Clause ¶1). Four years of wages amounts to $160,000 per year,

which makes Plaintiff’s claimed damages exceed $75,000 exclusive of interest and costs.

       5.      This Notice of Removal is being filed pursuant to 28 U.S.C. § 1446 within

thirty days of service of the Complaint on or about May 6, 2020.

       6.      Attached as Exhibit "A" and incorporated by reference is a true and correct

copy of the pleadings served upon Defendant and removed by this notice.

       7.      Attached as Exhibit "B" is a true and correct copy of the Notice of Filing of

Notice of Removal which has been served with this document on all parties and filed with

the Montana Eighth Judicial District Court, Cascade County.
            Case 4:20-cv-00046-BMM Document 1 Filed 06/02/20 Page 3 of 3



       8.      Attached as Exhibit “C” is a true and correct copy of the Declaration of

Christopher R. Hedican, Defendant’s counsel, authenticating Exhibit “1,” which is a true

and correct copy of the information obtained from the Montana Secretary of State’s

website.

       WHEREFORE, Defendant notifies the court of the removal of this action from the

Montana Eighth Judicial District Court, Cascade County, to the United States District Court

for the District of Montana, Great Falls Division.

       DATED this 2nd day of June 2020.


                                            WALMART STORES, INC., Defendant,



                                            By:      /s/ Christopher R. Hedican
                                                     Christopher R. Hedican (MT #7663)
                                                     BAIRD HOLM LLP
                                                     1700 Farnam St. Ste. 1500
                                                     Omaha, NE 68102-2068
                                                     Phone: 402-344-0500
                                                     Fax: 402-344-0588
                                                     Email: chedican@bairdholm.com


                                CERTIFICATE OF SERVICE
        I hereby certify that on June 2, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the
following:

       Eric D. Mills – eric@406attorneys.com

and I hereby certify that I have mailed by United States Postal Service, postage prepaid,
this document to the following non CM/ECF participants:

       None.

                                                     /s/ Christopher R. Hedican
